Townley, J.
(dissenting). I dissent and vote to affirm. The claim to a refund did not accrue until the entry of the judgment reducing the assessment. Prior to that the assessment was presumptively correct and no right to the repayment of any part of the tax existed. The judgment here was not entered until after the effective date of the statute fixing the interest rate at four per cent and that statute must control. This claim differed from that in a condemnation proceeding because there the right to compensation accrues immediately upon the taking of the property.
Cohn, J., concurs.
Order modified by directing that the refund should bear interest at the rate of six per centum per annum up to July 1, 1939, and at the rate of four per centum per annum thereafter until paid; and, as so modified, affirmed, without costs. Settle order on notice.